Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Application #16/360,492 filed on 03/21/2019 in which Claims 1-18 are presented for examination.

Status of Claims
Claims 1-18 are presented for examination, of which Claims 1-18 are subject to a Restriction Election.  Claims 1-15, 17 have been elected by the applicant as a result of the Restriction Election requirement, of which Claims 1-15, 17 are allowable via Examiner’s Amendment.  Non-Elected Claims 16, 18 are canceled.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1: 	Embodiment 1, Specification Par 6 Lines 1-22, associates with Claim(s) 1-15, 17.
Species 2: 	Embodiment 2, Specification Par 7 Lines 1-21, associates with Claim(s) 16, 18.
The species are independent or distinct because each of the various disclosed species details a mutual exclusive characteristic of:

 2.	A device and a medium for the establishment of a wireless connection utilizing radio field intensity selection.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification, and/or the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, and/or the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with the office of Chunhsi Andy Mu, Registration No. 58216, on April 16, 2021, an election was made without traverse to prosecute the invention of Species 1: Claims 1-15, 17.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Chunhsi Andy Mu on April 16, 2021.
 
The application has been amended as follows:

In the Claims:

Claim 1: (Currently Amended)
Regarding Claim 1, in Claim 1 Line(s) 9, replace the phrase:
“in a case where”
with the following:
“after”


Claim 1: (Currently Amended)
Regarding Claim 1, in Claim 1 Line(s) 10, replace the phrase:
“a first instruction screen for instructing”
with the following:
“a first instruction screen for receiving an instruction”


Claim 1: (Currently Amended)
Regarding Claim 1, in Claim 1 Line(s) 10, replace the phrase:
“request in which the public key is used from”
with the following:
“request, in which the public key is used, from”


Claim 16: (Currently Canceled)


Claim 17: (Currently Amended)
Regarding Claim 17, in Claim 17 Line(s) 7, replace the phrase:
“in a case where”
with the following:
“after”


Claim 17: (Currently Amended)
Regarding Claim 17, in Claim 17 Line(s) 8, replace the phrase:
“a first instruction screen for instructing”
with the following:
“a first instruction screen for receiving an instruction”


Claim 17: (Currently Amended)
Regarding Claim 17, in Claim 17 Line(s) 16, replace the phrase:
“request in which the public key is used from”
with the following:
“request, in which the public key is used, from”


Claim 18: (Currently Canceled)


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-15, 17 are considered allowable.

The instant invention is directed to a device and a medium for the establishment of a wireless connection utilizing an instruction selection screen.

The closest prior art, as recited, OHHIRA et al. US Patent Application No. 2018/0069726 and Chang et al. US Patent No. 9,015,329, are also generally directed to various aspects for the establishment of a wireless connection utilizing an instruction selection screen.  However, OHHIRA et al. or Chang et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claims 1, 17.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
where it is instructed that the target process is to be executed in a situation where the first instruction screen is displayed, send the public key to the first external device via the first wireless interface, where it is not instructed that the target process is to be executed in the situation where the first instruction screen is displayed, the public key is not sent, after the public key has been sent to the first external device, receive an authentication request in which the public key is used from the first external device via the second wireless interface, where the authentication request is received from the first external device, send an authentication response to the first external device via the second wireless interface, after the authentication response has been sent to the first external device, receive connection information from the first external device via the second wireless interface, the connection information being for establishing a wireless connection between the communication device and a second external device via the second wireless interface, where the connection information is received from the first external device, establish, by using the connection information, the wireless connection between the communication device and the second external device via the second wireless interface
When combined with the additional limitations found in Claim 1.

Regarding Claim 17:
where it is instructed that the target process is to be executed in a situation where the first instruction screen is displayed, send the public key to the first external device via the first wireless interface, where it is not instructed that the target process is to be executed in the situation where the first instruction screen is displayed, the public key is not sent, after the public key has been sent to the first external device, receive an authentication request in which the public key is used from the first external device via the second wireless interface, where the authentication request is received from the first external device, send an authentication response to the first external device via the second wireless interface, after the authentication response has been sent to the first external device, receive connection information from the first external device via the second wireless interface, the connection information being for establishing a wireless connection between the communication device and a second external device via the second wireless interface, where the connection information is received from the first external device, establish, by using the connection information, the wireless connection between the communication device and the second external device via the second wireless interface
When combined with the additional limitations found in Claim 17.


Therefore Claims 1-15, 17 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahmavaara et al - US_20040066756: Ahmavaara et al teaches user equipment on a wireless network obtaining access to additional wireless networks.
Chaponniere et al - US_20170156174: Chaponniere et al teaches user equipment selecting preferred networks based on a preferred network list.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498